Citation Nr: 0425830	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-02 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claim of 
entitlement to service connection for a cervical spine 
disability.  The veteran perfected a timely appeal of this 
determination to the Board.

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA regional office.  At the 
hearing, the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in adjudicating this appeal.  
At the hearing, the Veteran's Law Judge also held the record 
open for 60 days in order to allow the veteran time to submit 
additional evidence.  No additional evidence, however, was 
submitted within the allotted time period. 


FINDINGS OF FACT

The veteran's cervical spine condition did not have its onset 
during service or within one year of service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims of service connection for 
a cervical spine condition and that the requirements of the 
VCAA have been satisfied.

The RO has obtained the veteran's service medical records and 
post-service records of the veteran's private and VA medical 
treatment.  The veteran and his representative have been 
provided with a statement of the case and two Supplemental 
Statements of the Case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In a May 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The letter also invited the 
veteran to submit additional evidence that the veteran may 
have obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  There is no identified 
evidence that has not been accounted for, the veteran has 
been afforded an opportunity to testify before the Board, and 
the veteran and his representative have been given the 
opportunity to submit statements and written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration at this time without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim, or 
for further Board development, as required by the VCAA, or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  No further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to service connection for a cervical spine 
condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If certain 
conditions, including arthritis, manifest to a degree of 10 
percent within one year after separation from service, such 
conditions may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, it is clear that the veteran has been diagnosed 
as having a cervical spine condition with arthritis and 
limitations.  Therefore, although the Board has reviewed the 
lay and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
condition is related to his military service or had its onset 
during his period of active duty or within one year of 
discharge.  

Here, the veteran contends that his cervical spine condition 
is a residual of a 1982 motor vehicle accident that he was 
involved in while stationed oversees in Germany.  In this 
regard, the Board notes that the veteran has been service-
connected for residuals of a fractured left femur, left 
shoulder scapula (minor) with impingement syndrome and signs 
of rotator cuff tendinitis, and left index finger, minor.  
The treatment records associated with this accident, however, 
do not reveal any injury to the veteran's neck or back.  
Specifically, the records of the veteran's examination at the 
time of the accident reveal that the "cervical spine was 
within normal limits without tenderness exhibiting a full 
range of motion."  X-rays of the cervical spine taken at the 
time were also normal.  In addition, the rest of the 
veteran's service medical records and post service treatment 
records do not reflect any complaints of or treatment for 
neck problems or arthritis in service or within one year of 
the veteran's discharge from service.  

The first indications of any cervical spine condition in the 
record date from more than 15 years after the veteran's 
active duty service.  The record reflects that the veteran 
sought treatment from both private and VA physicians for neck 
pain in 1999 and 2000, for which he was prescribed medication 
and for which he wore a neck brace.  The veteran reported 
that he was not involved in any accidents or occupational 
injuries that may have precipitated his condition, leading 
him to believe that his condition was the result of his old 
in-service automobile accident.

In October 2001, the veteran underwent a VA examination in 
connection with his claim.  During the examination, the 
veteran reported problems with neck pain starting 
approximately one year prior to the examination date.  After 
the examination, the veteran was diagnosed as having 
"cervical spine with arthritis and limitations, as 
described."  No nexus opinion was offered.

After a request for further opinion from the RO, the VA 
examiner who conducted the October 2001 examination provided 
an addendum to the October 2001 examination report.  In this 
addendum, the examiner indicated that he reviewed the 
veteran's claims file (which was unavailable for review 
during the previous examination) and noted the veteran's 
motor vehicle accident in 1982.  He also noted that X-rays 
taken at the time of the accident showed a normal cervical 
spine and that the veteran did not have complaints of neck 
pain until October 2000.  After reviewing the file, the 
examiner stated that "[w]ith this information, it is very 
likely that the cervical spine condition right now is not 
related to the motor vehicle accident that happened in 1982 
since he never had complaints pertaining to his neck at that 
time."

Based on the foregoing, the Board finds that the evidence of 
record shows that the veteran's cervical spine condition did 
not have its onset in service or within one year after 
service.  Although we do not doubt the veteran's sincerity in 
believing that his condition is a result of his in-service 
accident, the Board notes that, as a layperson, the veteran 
is not by law competent to offer such a diagnosis or suggest 
a possible medical etiology for his condition; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the only medical evidence in the record is 
against a finding that the veteran's current condition is 
related to his 1982 motor vehicle accident.  And, without 
medical evidence linking his condition with active duty 
service, there is no basis upon which to establish service 
connection.  Service connection for a cervical spine 
condition must therefore be denied.  




ORDER

Service connection for a cervical spine disability is denied.




	                        
____________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



